Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, corresponding claims 1-9 in the reply filed on 10/04/2022 is acknowledged.
Claim Objections
Claim 7 is objected to because of the following informalities:  line 2 “a protruding feature” should read –protruding features—and claim 9, line 2 “a upper” should read –an upper--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 is “a tool for cutting an electric strike aperture in a lock jamb of a metal door…”.  From this preamble, it appears Applicant is seeking protection for the tool by itself, without the lock jamb. However, in the body of claim 1 is the phrase “the lock jamb having a rabbet having a depth extending from a face to a stop, and a strike plate aperture defined transversally across the rabbet… the jamb can be positioned into the jamb area of the tool by inserting the punch through the strike plate aperture…thereby cutting the electric strike aperture in the face of the lock jamb” and claim 2 recites “wherein the strike plate aperture having a top threaded aperture and a bottom threaded aperture defined through corresponding flanges…”….   There are two lines of thought on this; 
One is that claim should be interpreted as a combination of the tool with the lock jamb, which is seemingly not what the preamble suggests.  
Two is that it is not a combination, but then it is not clear what structural scope to give the language in the body of the claims, for example claims 1-2.  Would any punch/die have the same structures of the tool that meet this claimed invention, even if there was no teaching of the lock jamb?  If the lock jamb is not positively recited, then any prior art held against it would not need to show the lock jamb, it would only need to show the structures of the tool, right? Clarification is required.
Claim 9 recites “C” is unclear what it is representing.
 	All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romeo (US 4074432).
Regarding claim 1, as best understood, Romeo shows a tool (Figures 1-3) for cutting an electric strike aperture in a lock jamb of a metal door frame, the lock jamb having a rabbet having a depth extending from a face to a stop, and a strike plate aperture defined transversally across the rabbet (this tool is capable for cutting an electric strikes aperture in a lock jamb of a metal door), wherein the tool comprises:
a face member (10) having a die aperture (an aperture of an upper die 32, Figure  3), a rabbet member (16, 18, 20) protruding normal to the face member (Figure  3), a jamb area (where a plate 28  is placed for punching a hole, Figure 3) between the rabbet member and the face member, and 
a punch (34) in the jamb area, the punch being slidable into the die aperture (Figure 3) along a punch path, and 
an actuator (38, 40, Coil. 2, lines 25-37) to move the punch along the punch path, wherein during use, the lock jamb is capable of being positioned into the jamb area of the tool by inserting the punch through the strike plate aperture (Figure 3), with the rabbet member (16, 18, 20) capable of abutment with the rabbet and the face member in abutment with the face (Figure 3), and the actuator can be actuated to pull the punch into the die aperture (Figure 3), thereby cutting the electric strike aperture in the face of the lock jamb.
Regarding claim 4, Romeo shows that the actuator is an actuator screw (Figure 3), the actuator screw extending across the face member into engagement with a threaded actuation bore in the punch (Figure 3 shows a cutting die 34 is threadedly mounted to the screw), wherein a rotation of the actuator screw pulls the punch along the punch path (see the discussion in claim 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Romeo in view of Kratzmaier (US 2352211).
Regarding claims 2-3, as best understood, Romeo shows all of the limitations as stated above  except that the rabbet member having attachment screws configured for engaging with the threaded apertures to hold the jamb in the jamb area.
Kratzmaier shows a punch system (Figure 1) that has a lower die (30) and a punch (20), wherein the die has screws (40) for holding a plate (37) to a surface of the die.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the rabbet member  of Romeo to have screws for holding the plate into the die (rabbet member), as taught by Kratzmaier, in order to allow the plate secured in place during punching process. 
Since the workpiece is not positively claimed, this modified tool is capable of cutting this workpiece that has the strike plate aperture having a top threaded aperture and a bottom threaded aperture defined through corresponding flanges and the flanges are recessed, and the threaded apertures are spaced apart in accordance with the ANSI standard for strike plate apertures.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Romeo in view of Kratzmaier (US 2352211) and Bosco (US 3494033).
Regarding claim 5, the modified tool of Romeo shows all of the limitations as stated above except guiding shafts, the guiding shafts slidingly extending across sliding bores of the face member and secured to the punch.
Bosco shows two guide shafts (45) slidingly extending across sliding bores of the face member (see bores of a plate 16, Figure 1) and secured to the punch (it is not clear how the punch is secured, see Figure 5C, the punch 30 is in a device and secured).
Regarding claim 6, the modified tool of Romeo shows all of the limitations as stated above except including the punch is slidingly engaged with a face of the rabbet member, the face of the rabbet member allowing the punch to slide along the punch path, but it is not preventing the punch from rotating.
Bosco shows the punch is a square shape which is preventing the punch from rotating from the die (Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the  tool of Romeo to have a square punch, as taught by Bosco, in order to allow to punch a square hole. 
Regarding claim 7, the modified tool of Romeo shows that the rabbet member includes a recess (18, 11 of Bosco), the recess forming a keypath (Figure 1 shows 4 corners of holes), the punch including a protruding features (4 corners of the punch 30 of Bosco) slidingly engaged with the keypath, the protruding features sliding along the keypath when the punch moves along the punch path (Figure 1 of Bosco).
Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 is free of the prior art because the prior art does not teach or suggest the rabbet member includes at least one shim plate receiver configured for selectively receiving a varying number of shim plates between the rabbet member and an abutment member configured to abut against the rabbet, said variation in the number of shim plates changing the thickness between the abutment member and the rabbet member and 
claim 9 is free of the prior art because the prior art does not teach or suggest the rabbet member is formed as a C-shape, an upper member and a lower member of the rabbet member slidingly engaged with an upper face and a lower face of the face member, for sliding normal to the face member, the rabbet member being securable to the face member to selectively block or allow said sliding.
None of these references by themselves or in combination with the other prior art cited teach or suggest the claimed invention, as set forth in claims 8-9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        11/1/2022